Case 1:19-cv-00018-JTN-ESC ECF No. 1-1 filed 01/10/19 PageID.9 Page 1 of 3




                     EXHIBIT A
     Case 1:19-cv-00018-JTN-ESC ECF No. 1-1 filed 01/10/19 PageID.10 Page 2 of 3



                                                          I}
                                                  STATE OF MIcmoAN

  NNIFER   M. GRANHOLM                   DEPARTMENT OF TREASURY                                      ROBERT J. KLEINE
       ·GOVeRNOR                                         LANSINO                                     STATE TREASURER


                                                      May 28, 2008


 . Christopher I:lamard
   Wacker Corporation
   N92 W 15000 Anthony Ave
   Memom()nee Falls Wi 53051

  Dear SirIMadam:

  Pursuant to the requirements of Public Act 198 of 1974, as amended, the State Tax Commission has
  issued an Industrial Facility Exemption Certificate numbered 2008-038, to Wacker Corporation, located
  in the City of Norton Shores, Muskegon County, This certificate was issued at the May 12~2008 meeting
  of the Commission and the investment"amounts approved are as follows~

 Real prop~rty:            $7,100;000

 Personal Property:        $2,287,390

· The State E.ducation Tax to be levied for this certificate is 0 mUls.

 In accordance with MCL 24.304, the local unit of government or applicant has sixty days from the date of
 this letter to request a hearing to correct an error contained in the enclosed certificate. .

 Notification of completion of this project shali be filed with the Coi:nmission.within 30 days of project
  completion. Within 90 days of project completion, a report of final costs ~hall be filed with the assessing
 ·officer of the local unit and .theCommission.·                              -                      .

· If you have further· questions regarding the issuance of this industrial facility exemption certific~te. please
 0011517-373-3272.                                                                               .

                                                            Sincerely,

                                                             ~'H
                                                            Kelli Sobel, Executive ·Secretary
                                                            State Tax Gommission            .
  Enclosure
  By Certified Mail
· c:. Donna Stokes, Assessor, City of Norton Shores




                                    1'.0 BOX .90471 • LANSING, MICHIGAN 4BGOD-7e71
                                         www.mlcl1lgan.~ovnreBllury • (617) 373.0600.
Case 1:19-cv-00018-JTN-ESC ECF No. 1-1 filed 01/10/19 PageID.11 Page 3 of 3
                                                    -----_"""'"""'                    •·.J_r;;:.:
                                                                           ••. "1::';'~ .           ..:.: .. .; ~   ,.




                Industrial Facilities Exemption Certificate
                New Certificate No. '2008..o3~




 Pursuant to the provisions of Public Act 198 of 1974, as amend~d. the State Tax Commission
 hereby finds that the ind!JstrJalproperty, hereafter referred to as the industrial facility, owned or
 leased by Wacker Corporation, and located 'a~ 1300 E Mt Garfield Rd, City of Norton
 Shores, County of Muskegon, Michigan, located within a Plant Rehabilitation or Industrial
 Development District, Is intended for th~ constructlQn or Installation of new Industrial property,
 arid cQmplies with Section 9 and other provisIons' of the act. ' "".                    ,      .

. Therefor~,' 8S provided by MCl 207.551 to 207.572, Inclusive, the State TaX' Commission
  hereby certifies as a new Industrial facility the property located at 1300 E Mt Garfield Rd.

 This certificate provides the authority for the assessor to e~empt the industrial facility for which
 this Industrial Facilities Exemption Certificate fs In effect, but not the land on which the facility is
 located, from ad valorem taxation. This certificate further provIdes the authority. to levy a
 spe~lflc tax known as the Industrial Facilities Tax.
                                                "


ThIs certificate, unless revoked by order of the State Tax Commission as provided by Public Act'
19B of 1~74, as amended, shall remain In force for a period of 12 year(s) for real and 12 year(s)
for
 . personal;
      .
Real property component:
Beginning December 31~2008, and endIng December 30,2020.

The State Education Tax to be levied for the real property component of this certificate Is
o mIlls.
Personal property component:
Beginning December 31, 2008, and ending December 30, 2020.

T~e State Education       Tax: to be levied for· the personal          property             component                    of this
certificate Is 0 mills.

This Industrial Facfllties Exemption Certificate Is Issued en May 12,2008.




                                                          Kelll Sobel, executive Secretary
                                                          State Tax Commission
